Case 1:18-mj-09639-UA Document 1 Filed 11/13/18 Page 1 of 5

Approved: §;K?§M/ g;”h?%

SHEB SWETT
Assistant United States Attorney

 

B@fOre: HONORABLE BARBARA C. MOSES
United States Magistratel-~_;:u_<i|.g§“e._,_A

    

§§ ¢i‘§ §§ z
-r§ =; 13
aj wi Aj Qj
---»~---~----H---X §sm@
- COMPLAINT

UNITED sTATEs oF AMERICA
: Violation of
- v. - : 21 U.s.c. §§ 841(a)(1)
- ana 841(b)(1)(c), 846
MICHAEL MCCANTS,
: coUNTY oF oFFENsE:
Defendant. : NEW YORK

SOUTHERN DISTRICT OF NEW YORK, SS.:

ANTHONY ASSENT, being duly sworn, deposes and says that he
is a Detective Witb the New York City Police Department, and
charges as follows:

COUNT ONE

l. On or about August 23, 2018, in the Southern District
of New York and elsewhere, MICHAEL MCCANTS, the defendant,
knowingly and intentionally distributed and possessed with
intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 84l(a)(l).

2. The controlled substance involved in the offense Was a
quantity of mixtures and substances containing a detectable
amount of fentanyl, in violation of Title 21, United States Code

84l(b)(l)(C)-

(Title 21, United States Code, Sections 84l(a)(l), and
841(b)(l)(C)-)

COUNT TWO

3. On or about August 30, 2018, in the Southern District
of New York and elsewhere, MICHAEL MCCANTS, the defendant,

 

Case 1:18-mj-09639-UA Document 1 Filed 11/13/18 Page 2 of 5

knowingly and intentionally distributed and possessed with
intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 84l(a)(l).

4. The controlled substance involved in the offense was a
quantity of mixtures and substances containing a detectable
amount of fentanyl, in violation of Title 21, United States Code
841(b)(1)(C).

(Title 21, United States Code, Sections 841(a)(l), and
841(b)(1)(C).)

COUNT THREE

5. On or about September 13, 20l8, in the Southern
District of New York and elsewhere, MICHAEL MCCANTS, the
defendant, knowingly and intentionally distributed and possessed
with intent to distribute a controlled substance, in violation
of Title 21, United States Code, Section 841(a)(l).

6. The controlled substance involved in the offense was a
quantity of mixtures and substances containing a detectable
amount of fentanyl, in violation of Title 21, United States Code
841(b)(l)(C).

(Title 21, United States Code, Sections 841(a)(1), and
841(b)(1)(C}.)

COUNT FOUR

7. From at least on or about August 23, 2018, up to and
including November 7, 2018, in the Southern District of New York
and elsewhere, MICHAEL MCCANTS, the defendant, and others known
and unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate
the narcotics laws of the United States.

8. It was a part and an object of the conspiracy that
MICHAEL MCCANTS, the defendant, and others known and unknown,
would and did distribute and possess with intent to distribute
controlled substances, in violation of Title 21, United States
Code, Section 841(a)(1).

 

 

 

Case 1:18-mj-09639-UA Document 1 Filed 11/13/18 Page 3 of 5

9. The controlled substances that MICHAEL MCCANTS, the
defendant, conspired to distribute and possess with intent to
distribute were (i) a quantity of mixtures and substances
containing a detectable amount of fentanyl, in violation of
Title 21, United States Code, Section 841(b)(l)(C), and (ii) a
quantity of mixtures and substances containing a detectable
amount of oxycodone, in violation of Title 21, United States
Code, Section 84l(b)(l)(C).

(Title 21, United States Code, Section 846.)

The bases for my knowledge and for the foregoing
charges are, in part, as follows:

10. I am a Detective with the NYPD and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, witnesses, and others, as well as my
examination of report and records. Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated. Where figures,
calculations, and dates are set forth herein, they are
approximate, unless stated otherwise.

ll. Based on my participation in this investigation and
conversations with others, I have learned, among other things,
the following:

a. On or about August 24, 2018, an individual died
of a possible overdose at an apartment in Manhattan, New York (the
“Decedent”). The Decedent’s roommate (“Individual-l”) told law

enforcement that on August 23, 2018 the Decedent and Individual#l
had met for drinks after work. The Decedent texted a drug dealer

known to Individual»l as “Charlie Mula,” who used a particular
cellphone (“Cellphone~l”), to purchase narcotics. According to
Individual»l, “Charlie Mula” brought seven pills that were

purportedly Roxicodone pillsl to the Decedent and Individual-l,
which they purchased for $30 per pill.

 

1 Roxicodone is a brand-name prescription drug containing
'oxycodone.

 

Case 1:18-mj-09639-UA Document 1 Filed 11/13/18 Page 4 of 5

b. After purchasing the pills, Individual"l crushed
up and snorted two pills, while the Decedent snorted three pills.
Shortly thereafter, Individual-l went to bed. The next morning,
Individual-l found the Decedent lying on the apartment couch.
Individual-l noticed that the Decedent was Cold and stiff, and
called 9ll.

c. Lanr enforcement obtained. a call log from the
Decedent's cellphone. This log shows that on August 23, 2018, the
Decedent called Cellphone-l at approximately lO:Ol p.m. and
received a call from Cellphone~l at approximately 10:46 p.m. Those
were the last two calls on the Decedent's cellphone. One of the
remaining pills tested positive for fentanyl and weighed
approximately O.l grams, A toxicology report indicated that the
Decedent died from an overdose of fentanyl and ethanol.

d. On or about August 30, 2018, an undercover police
officer (“UC-l”) called Cellphone-l pretending to be an
acquaintance of the Decedent and arranged the purchase of ten pills
that purportedly contained oxycodone for SBOO. UC-l subsequently
met “Charlie Mula” in the vicinity of 6th Avenue and 23rd Street.
At that time, UC-l purchased seven pills for SBOO. “Charlie Mula”
told UC-l, in sum and substance, that “Charlie Mula” had met the
Decedent by distributing his business card to the Decedent.
“Charlie Mula” and the Decedent had known each other for
approximately two years. The pills, each weighing approximately
O.l grams, tested positive for fentanyl.

e. On or about September 13, 2018, UC-l contacted
“Charlie Mula” through Cellphone~l and arranged the purchase of
ten pills that purportedly contained oxycodone for $350. UC-l
subsequently met “Charlie Mula” in the vicinity of 75th Street and
Third Avenue. At that time, UC~l purchased ten pills for $350, and
“Charlie Mula” asked UC-l if the Decedent was in rehab. The pills,
each weighing approximately O.l grams, subsequently tested
positive for fentanyl.

f. Based on the subscriber information. for
Cellphone-l, as well as a review of social media accounts, law
enforcement preliminarily identified_ MICHAEL MCCANTS, the
defendant, as “Charlie Mula.” On or about September l8, 2018, law
enforcement showed_ UC-l a six~pack photo array' containing a
photograph of MCCANTS. UCMl identified MCCANTS as “Charlie Mula.”

, g. On or about October 17, 218, UC“l contacted
MCCANTS and arranged the purchase of twenty oxycodone pills for
$500. The following day, an associate of MCCANTS (“CC~l”), whom

UC~l had seen with MCCANTS on previous occasions, met UC-l in the

4

 

 

Case 1:18-mj-09639-UA Document 1 Filed 11/13/18 Page 5 of 5

vicinity of Bth Avenue and 58th Street and provided the pills to
UC-l. UC-l then. called, MCCANTS. MCCANTS stated, in sum and
substance, that he was reluctant to meet UC-l because he had been
unable to confirm that the Decedent referred UC-l to MCCANTS. The
pills, each weighing approximately 0.§5 grams, subsequently tested
positive for oxycodone.

h. On or about November l, 2018, UC-l contacted
MCCANTS and arranged the purchase of ten oxycodone pills for $350.
UC-l subsequently met MCCANTS in the vicinity of Essex Street and
Houston Street in Manhattan. At that time, UC-l purchased ten pills
for $350. The pills, each weighing approximately O.l grams,
subsequently tested positive for oxycodone.

i. On or about November 7, 2018, UC-l contacted
MCCANTS through the Target Cellphone and arranged the purchase of
ten oxycodone pills for $350. UC-l subsequently met MCCANTS in the
vicinity of Essex Street and Houston Street in Manhattan. At that
time, Ule purchased ten pills for $350. MCCANTS asked if UC-l had
spoken with the Decedent recently.

WHEREFORE, the deponent respectfully requests that MICHAEL
MCCANTS, the defendant, be imprisoned or bailed as the case may
be.

/M ----- '

ANTgoNY ASSENT
Detective
New York City Police Department

 

Sworn to before me this
l3th day of Nove l_:er, 2018.

   
           

\ \ "

1 r"~ ; ,

THE nonoansnn`sa§sina@c¢vno§ss}
UNITED sTATEs MAeIsTRAmE annot
soUTHERN DISTRICT otinnw_ronr`

 

